DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation priority to U.S. Patent Application No. 14/921,692 (now Patent Number 10,275,769), filed 10/23/2015 and claims priority to provisional U.S. Patent Application No. 62/067884, filed 10/23/2014.

Information Disclosure Statement
The IDS submitted on 04/12/2019, 06/11/2019, and 10/11/2019 were previously considered. 



Status of Claims
Applicant’s response filed 09/16/2021 which refer to the previously submitted amended claims filed 8/30/2021, have been entered. Claim 1 has been amended. Claims 16-20 were previously withdrawn. Claims 1-20 are currently pending in this application and claims 1-15 have been examined.  


Interview
Examiner contacted the attorney of record by phone on 12/1/2021 to expedite persecution of this application. While no agreement was reached (see attached pto-413), Examiner invites the representative of this application to contact the Examiner to schedule another interview if needed. 


Allowable Subject Matter
As noted for reasons in the “REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER” section of this action, claims 1-15 would be allowable if rewritten to overcome the nonstatutory double patenting rejection set forth in this Office Action.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,275,769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, as the entirety of claims 1-15 of the instant invention are taught by claims 1-15 of U.S. Patent No. 10,275,769 B2.


Response to Arguments
	Applicant’s arguments filed 9/16/2021, with respect to the previous double patenting rejections have been fully considered but are not persuasive. Examiner maintains claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,275,769 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, as the entirety of claims 1-15 of the instant invention are taught by claims 1-15 of U.S. Patent No. 10,275,769 B2.
	Applicant’s arguments filed 9/16/2021, with respect to the previous 35 USC §112 rejections have been fully considered and are persuasive in view of the claims amendments. Accordingly the previous 35 USC §112 rejections are withdrawn.
	Applicant’s arguments filed 9/16/2021, with respect to the 35 USC §103 rejections have been fully considered and are persuasive in view of the claims amendments. Accordingly the previous 35 USC §103 rejections are withdrawn.


Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Anson (US 2014/0359726 A1) discloses displaying icons in such a way that a hand movement is associated with a password.
	 Reference B of the Notice of References Cited Streit et al. (US 2014/0019322 A1) discloses a mobile banking system that provides access to bank accounts of a user using a login incorporating sliders and a password. 
	Reference U of the Notice of References Cited Non-Patent Literature “Top 7 Ways to Customize the iPhone Unlock” discloses different ways to unlock an iPhone besides the typical swipe to unlock and passcode keypad including drawing a password using a custom gesture and changing the slide to unlock direction of the slide. 

	
REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER
	Claims 1-15 would be allowable if rewritten to overcome the nonstatutory double patenting rejection set forth in this Office Action. The following is an examiner’s statement of reasons for indication of allowable subject matter:
	Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
	Previously applied reference, Gordon et al. (U.S. Publication No. 2018/0032997 A1), discloses a system, method and computer program product for determining whether to prompt an action by a platform in connection with a mobile device.  Gordon discloses receiving consumer identification information identifying a consumer at a processor, wherein the consumer identification information is stored in association with a web browser of a device of a consumer (Gordon [0169], fig. 4: the modules/platforms 404-424 may be associated with one or more applications, and instances of the applications (or the applications) may be associated with a user of a mobile device (e.g. utilizing a device ID, user login credentials, cookies, etc.); Gordon [0355]: the applications may include web browsing applications); displaying, via the processor, a customized illustration based on the received consumer identification information on a display of the device of the consumer (Gordon [0169]: the applications may share information that is associated with the user and/or the mobile device; Gordon [0832]: an indication is received that a mobile device has established communication with a point-of-sale terminal and in immediate response to the receipt of the indication, indicia is displayed for prompting user input to allow a transaction to occur in response thereto; Gordon [0838]:  in connection with the indication, transaction information (e.g. a price, credit card information, loyalty information, product information, store information, time information, location information, discount information, method of purchase 
	While Gordon discloses the display of password entry in response to the movement of the slider icon (Gordon [0840]), it does not explicitly disclose that the password entry portion is between the first and second position of said slider icon wherein the password entry portion is disposed adjacent to the customized illustration.

	Newly applied reference, Anson (U.S. Publication No. 2014/0359726 A1), discloses a processes for displaying icons used for password entry (Anson, abstract).  Anson discloses wherein the customized illustration is characterized as being a component of a slider bar displayed on a portion of the display of the device of the consumer and the customized illustration in a movement from a first position on the slider bar to a second position on the slider bar (Anson [0026] FIG. 12: a login display screen in which a horizontal slider features a picture on the slider (the picture can then be associated with an underlying number for password entry purposes).  However, the slider in Anson is utilized in the selection of a number for defining a password, rather than defining an entry portion between the first and second position where the entry portion is disposed adjacent to the customized illustration.


	While each of the aforementioned references recites individual elements of the invention, their combination would not be obvious to one of ordinary skill in the art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625 

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625